EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Geoffrey Zelle on 08 March 2021.
In the Amendments to the Claims of 11/25/20:
Withdrawn Claims 57-59, 61 and 63-64 have been canceled.
	
	
	Claims 33-44, 46-56 and 65-69 are pending in the case after the Examiner’s amendment as above.
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Uchiyama teaches the use of per-O-trimethylsilylated fucose as a glycosylating agent (donor). In Table 2, for the glycosylation of acceptor 3, Uchiyama teaches the use three equivalents or higher of the donor for a higher yield of the desired product. The use of a higher equivalent is taught even though Uchiyama teaches that the formation of the iodo fucose derivative is quantitative. The acceptor 3 in Uchiyama’s example (Table 2) is also structurally different from the instant acceptor. In view of these teachings, there is no suggestion or motivation to couple the iododerivative of fucose with a lower ratio of instant acceptor II as claimed. Ott teaches glycosylation of a benzyl protected 
The provisional double patenting rejection of the instant claims over the claims of co-pending Application No. 16/082,581 has been withdrawn. The instant application was filed earlier.
Therefore pending claims 33-44, 46-56 and 65-69 are allowable.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623